                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    LUCKY’S MARKET PARENT COMPANY,                           Case No. 20-10166 (JTD)
    LLC, et al.,1
                                                             (Jointly Administered)
                     Debtors.
                                                             Response Deadline: December 7, 2020 at 4:00 p.m.
                                                             Hearing Date: December 14, 2020 at 10:00 a.m.

      DEBTORS’ TENTH (SUBSTANTIVE) OMNIBUS OBJECTION TO CERTAIN (I)
      AMENDED CLAIMS, (II) MISCLASSIFIED CLAIMS, (III) MODIFIED CLAIMS,
                       AND (IV) NO LIABILITY CLAIMS

       THIS OBJECTION SEEKS TO DISALLOW CERTAIN FILED PROOFS OF CLAIM.
      CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES AND
       CLAIMS ON THE EXHIBIT AND SCHEDULES ATTACHED TO THIS OBJECTION.

             The above-captioned debtors and debtors in possession (the “Debtors”), by and through

their undersigned counsel, with the accompanying declaration of Jeffrey Sielinski, hereby submit

this tenth omnibus (substantive) objection (the “Tenth Objection”), pursuant to sections 105(a)

and 502 of title 11 of the United State Code (the “Bankruptcy Code”),2 Rule 3007 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 3007-1 of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (“Local Rules”), to certain claims identified on Schedule 1, Schedule 2,

Schedule 3, and Schedule 4 to the proposed form of order (the “Proposed Order”). The Debtors


1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse, City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), Sinoc, Inc. (0723), Lucky’s Farmers Market of Ellisville, LLC
(2875), and Lucky’s Farmers Market of Lexington, KY, LLC (3446).
2
  Unless otherwise stated, all statutory references herein are to the Bankruptcy Code.


75490839.2
respectfully request entry of an order in substantially the form of the Proposed Order filed

concurrently herewith (i) disallowing and expunging the amended claims listed on Schedule 1 to

the Proposed Order, (ii) adjusting the priorities of the claims listed on Schedule 2 to the Proposed

Order, (iii) modifying the claim amounts listed on Schedule 3 to the Proposed Order, and (iv)

expunging the claim amounts listed on Schedule 4 to the Proposed Order (the claims identified

on Schedule 1, Schedule 2, Schedule 3, and Schedule 4 to the Proposed Order to be disallowed,

collectively as the “Disputed Claims”). In support of this Tenth Objection, the Debtors

respectfully states as follows:

                                  JURISDICTION AND VENUE

         1.    This Court has jurisdiction over these chapter 11 cases (the “Chapter 11 Cases”)

pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). Venue of these cases and this Tenth Objection is proper pursuant to 28 U.S.C. §§

1408 and 1409.

         2.    The statutory predicates for the relief requested herein are Bankruptcy Code

section 502(b), Bankruptcy Rule 3007, and Local Rule 3007-1.

                                        BACKGROUND
Commencement of the Case

         3.    On January 27, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code.

The factual background regarding the Debtors, including their business operations, capital, and

debt structures, and the events leading to the filing of the Chapter 11 Cases, is set forth in detail

in the Declaration of Andrew T. Pillari, Chief Financial Officer of Lucky’s Market Parent

Company, LLC, in Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 47]

(the “First Day Declaration”), which is fully incorporated herein by reference.
                                                 2

75490839.2
         4.    The Debtors continue to manage and operate their business as debtors in

possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

been requested in the Chapter 11 Cases.

         5.    On February 4, 2020, the Office of the United States Trustee for the District of

Delaware (the “UST”) appointed an Official Committee of Unsecured Creditors (the

“Committee”) pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 94].

         6.    On February 26, 2020, the Court entered an Order Authorizing the Application of

the Debtors to Employ and Retain Alvarez & Marsal North America, LLC as Financial Advisor

to Debtors Nunc Pro Tunc to the Petition Date [Docket No. 278] (the “A&M Retention

Order”). Pursuant to the A&M Retention Order, the Debtors retained Alvarez & Marsal North

America, LLC, together with employees of its affiliates (all of which are wholly-owned by its

parent company and employees), its wholly owned subsidiaries, and independent contractors

(collectively, “A&M”) to provide consulting services to the Debtors.

The Bar Date

         7.    On March 25, 2020, the Court entered an Order (I) Establishing the Bar Dates for

Filing Proofs of Claim, Including Section 503(b)(9) Claims and (II) Approving Form and

Manner of Notice Thereof [Docket No. 507] (the “Bar Date Order”).

         8.    The Bar Date Order established April 24, 2020, as the bar date deadline for all

persons and entities holding or asserting a claim, including section 503(b)(9) administrative

priority claims against the Debtors arising on or before the Petition Date (the “General Bar

Date”) to file proofs of claim in these Chapter 11 Cases and July 27, 2020, as the deadline for

governmental units to file proofs of claim in these Chapter 11 Cases (the “Governmental Bar

Date”). The Bar Date Order established the later of the General Bar Date or twenty-one (21)


                                               3

75490839.2
days after a claimant is served with notice that the Debtors amended the Schedules, reducing,

deleting, or changing the status of a Claim in the Schedules to file a proof of claim with respect

to such Claim (the “Amended Schedule Bar Date”). Further, the Bar Date Order established the

latest of the General Bar Date, thirty (30) days after the date of the entry of any order authorizing

the rejection of such executory contract or unexpired lease, or thirty (30) days after the effective

date of the rejection of such executory contract or unexpired lease, including pursuant to 11

U.S.C. § 365(d)(4), as the date by which a proof of claim form relating to the Debtors’ rejection

of such executory contract or unexpired lease must be filed (the “Rejection Claim Bar Date”).

         9.    On May 22, 2020, the Debtors filed the First (Non-Substantive) Omnibus

Objection to Certain (I) Amended Claims and (II) Duplicative Claims [Docket No. 752] (the

“First Omnibus Objection”) and the Second (Substantive) Omnibus Objection to Certain (I)

Misclassified Claims, (II) Modified Claims, and (III) No Liability Claims [Docket No. 753] (the

“Second Omnibus Objection”).

         10.   On June 22, 2020, the Court entered an Order Granting the First Omnibus

Objection [Docket No. 815] (the “First Omnibus Order”) and an Order Granting the Second

Omnibus Objection [Docket No. 816] (the “Second Omnibus Order”).

         11.   On June 26, 2020, the Debtors filed the Third (Non-Substantive) Omnibus

Objection to Certain (I) Amended Claims and (II) Duplicative Claims [Docket No. 835] (the

“Third Omnibus Objection”) and the Fourth (Substantive) Omnibus Objection to Certain (I)

Misclassified Claims, (II) Modified Claims, and (III) No Liability Claims [Docket No. 836] (the

“Fourth Omnibus Objection”).

         12.   On July 23, 2020, the Court entered an Order Granting the Third Omnibus

Objection [Docket No. 894] (the “Third Omnibus Order”) and an Order Granting the Fourth


                                                 4

75490839.2
Omnibus Objection [Docket No. 895] (the “Fourth Omnibus Order”).

         13.   On July 28, 2020, the Debtors filed the Fifth (Non-Substantive) Omnibus

Objection to Certain (I) Amended Claims and (II) Duplicative Claims [Docket No. 904] (the

“Fifth Omnibus Objection”) and the Sixth Omnibus Objection to Certain (I) Misclassified

Claims, (II) Modified Claims, and (III) No Liability Claims [Docket No. 905] (the “Sixth

Omnibus Objection”).

         14.   On August 24, 2020, the Court entered an Order Granting the Fifth Omnibus

Objection [Docket No. 969] (the “Fifth Omnibus Order”) and an Order Granting the Sixth

Omnibus Objection [Docket No. 970] (the “Sixth Omnibus Order”).

         15.   On September 14, 2020, the Debtors filed the Seventh (Substantive) Omnibus

Objection to Certain (I) Misclassified Claims, (II) Modified Claims, and (III) No Liability Claims

[Docket No. 1046] (the “Seventh Omnibus Objection”).

         16.   On October 14, 2020, the Court entered an Order Granting the Seventh Omnibus

Objection [Docket No. 1118] (the “Seventh Omnibus Order”).

         17.   On October 23, 2020, the Debtors filed the Eighth (Non-Substantive) Omnibus

Objection to Certain Amended Claims [Docket No. 1140] (the “Eighth Omnibus Objection”)

and the Ninth (Substantive) Omnibus Objection to Certain (I) Misclassified Claims, (II) Modified

Claims, and (III) No Liability Claims [Docket No. 1141] (the “Ninth Omnibus Objection”).

         18.   As set forth in the accompanying declaration of Jeffrey Sielinski, Senior Director

with A&M, filed herewith (the “Sielinski Declaration”) (a copy of which is attached to this

Tenth Objection as Exhibit B), the Debtors maintained, in the ordinary course of business, books

and records that reflect the liabilities and amounts owed to creditors.




                                                 5

75490839.2
                                     RELIEF REQUESTED

         19.   By this Tenth Objection, the Debtors respectfully request that this Court enter an

order, in substantially the same form as the Proposed Order attached to this Objection as Exhibit

A, reclassifying, disallowing, modifying, or expunging as the case may be, the Disputed Claims.

The Debtors reserve the right to object to the Disputed Claims on any other available grounds not

set forth in the Tenth Objection.

                                    OBJECTION TO CLAIMS

    A. Applicable Authority

         20.   Section 502(a) of the Bankruptcy Code provides, in pertinent part, that “[a] claim

or interest, proof of which is filed under section 501 of this title, is deemed allowed, unless a

party in interest . . . objects.” 11 U.S.C. § 502(a). Once an objection to a claim is filed, “the

court, after notice and a hearing, shall determine the allowed amount of the claim.” 11 U.S.C. §

502(b). A proof of claim filed in accordance with the Bankruptcy Rules “constitutes prima facie

evidence of the validity and amount of the claim. FED. R. BANKR. P. 3001(f). Bankruptcy Rule

3001(c)(1) requires that “when a claim . . . is based on a writing, a copy of the writing shall be

filed with the proof of claim.” FED. R. BANKR. P. 3001(c)(1). Failure to attach the documentation

required by Bankruptcy Rule 3001 will result in the loss of prima facie validity of the claim. In

re Minbatiwalla, 424 B.R. 104, 112 (Bankr. S.D.N.Y. 2010). To obtain prima facie validity, a

claimant must also allege sufficient facts to support its claim. In re Allegheny Intern, Inc., 954

F.2d 167, 173 (3d Cir. 1992).

         21.   When objecting to a claim that is prima facie valid, the objecting party must

“produce evidence that would refute at least one of the allegations essential to the claim’s legal

sufficiency.” Id. at 173-74. Once the objecting party produces such evidence, the burden shifts


                                                6

75490839.2
back to the claimant to prove the validity of the claim by a preponderance of the evidence. Id.

The burden of persuasion is always on the claimant. Id.

    B. Amended Claims

         22.   The Disputed Claims identified on Schedule 1 to the Proposed Order (the

“Amended or Superseded Claims”) assert claims against the Debtors, which should be

disallowed and expunged as set forth on Schedule 1 because the respective Claimants filed

amended claims against the Debtors’ estates, or filed claims which superseded another filed

claim against the Debtors’ estates. In evaluating these Amended or Superseded Claims, the

Debtors have reviewed the filed proofs of claim (including all supporting documentation), and

the Debtors have determined that the Amended or Superseded Claims must be disallowed and

expunged.

         23.   Failure to disallow and expunge the Amended or Superseded Claims could result

in the relevant Disputed Claims receiving a better recovery than other similarly situated

creditors, when such recovery is not supported. Therefore, the Debtors object to the Amended or

Superseded Claims and request that the Amended or Superseded Claims be disallowed and

expunged in accordance with Schedule 1 to the Proposed Order for the reasons stated, subject to

the Debtors’ right to further object to any of the Amended or Superseded Claims on other

grounds.

    C. Misclassified Claims

         24.   The Disputed Claims identified on Schedule 2 to the Proposed Order (the

“Misclassified Claims”) assert secured claims against the Debtors and Bankruptcy Code section

503(b)(9) or 507(a) priority claims against the Debtors which should be reclassified as set forth

on Schedule 2 because the Debtors are not aware of any facts or supporting documentation to


                                               7

75490839.2
support the secured or priority status as fully asserted. In evaluating these Misclassified Claims,

the Debtors have reviewed the Debtors’ books and records, and the filed proofs of claim

(including all supporting documentation), and the Debtors have determined that the Misclassified

Claims do not pertain to or qualify for secured claim status under section 506, do not pertain to

section 503(b)(9) eligible products, or do not qualify for 507(a) priority status.

         25.   Failure to reclassify the Misclassified Claims could result in the relevant Disputed

Claims receiving a better recovery than other similarly situated creditors, when such recovery is

not supported. Therefore, the Debtors object to the Misclassified Claims and request the

Misclassified Claims be reclassified in accordance with Schedule 2 to the Proposed Order for the

reasons stated, subject to the Debtors’ right to further object to any of the Misclassified Claims

on other grounds.

    D. Modified Claims

         26.   The Debtors believe the Disputed Claims identified on Schedule 3 to the Proposed

Order (the “Modified Claims”) are not accurate as filed and must be modified. The Debtors

reviewed the Debtors’ books and records and determined that the Debtors are not liable for the

entire Modified Claims for the reasons set forth on Schedule 3 to the Proposed Order. Moreover,

the Modified Claims fail to provide documentation necessary to sustain a compensable claim.

Therefore, the Debtors object to the Modified Claims and seek their modification for the reasons

stated on Schedule 3 to the Proposed Order.

         27.   The Debtors object to three Disputed Claims, Claim 166-353, Claim 168-19, and

Claim 168-138, which are included on Schedule 2 and on Schedule 3, on the basis each is

misclassified and must be modified. Within Schedule 3, when describing the asserted amounts of

Claim 166-353, Claim 168-19, and Claim 168-138, the Debtors use the asserted amounts as they


                                                  8

75490839.2
are being reclassified within Schedule 2. The asserted amounts of Claim 166-353, Claim 168-19,

and Claim 168-138, are being reclassified as described within Schedule 2; now, within Schedule

3, the Debtors seek to modify the asserted amounts as reclassified by Schedule 2.

    E. No Liability Claims

         28.   The Debtors believe the Disputed Claims identified on Schedule 4 to the Proposed

Order (the “No Liability Claims”) relate to filed claims which have been paid in full, will be

paid in full, or relate to claims, which are included within and duplicative of other claims and the

Debtors believe there is no outstanding liability. The Debtors reviewed the Debtors’ books and

records, the court docket, and claims register and determined the Debtors cannot be liable for the

claims that have been satisfied in full in the ordinary course of business or that will be paid in

full upon the cure payment related to the assumption and assignment of a store lease. Further, the

Debtors reviewed the Debtors’ books and records, the court docket, and claims register and

determined the Debtors cannot be liable for the claims that are included within and are

duplicative of other claims; the Debtors have no liability on account of these claims.

         29.   Two claims, Claim 168-93 and Claim 166-503, which are both included on

Schedule 2 and Schedule 4, are objected to on the basis each is misclassified and must also be

disallowed. The asserted amounts of Claim 168-93 and Claim 166-503 are reclassified within

Schedule 2; now, within Schedule 4, the reclassified asserted amounts are being disallowed.

Therefore, the No Liability Claims must be expunged as set forth on Schedule 4 to the Proposed

Order.

         30.   Failure to expunge the No Liability Claims could result in the relevant Disputed

Claims receiving a better recovery than other similarly situated creditors, when such recovery is

not supported. Therefore, the Debtors object to the No Liability Claims and seek their


                                                 9

75490839.2
expungement for the reasons stated on Schedule 4 to the Proposed Order.

         31.   The Debtors have met their burden in refuting the legal sufficiency of the

Disputed Claims and have demonstrated that (a) the Amended or Superseded Claims should be

disallowed and expunged as indicated on Schedule 1; (b) the Misclassified Claims should be

reclassified as indicated on Schedule 2; (c) the Modified Claims should be modified as indicated

on Schedule 3; and (d) the No Liability Claims should be expunged as indicated on Schedule 4.

                                            NOTICE

         32.   Notice of the hearing on this Tenth Objection or will be provided to: (i) the Office

of the United States Trustee for the District of Delaware; (ii) all holders of the Disputed Claims

identified on Schedule 1, Schedule 2, Schedule 3, and Schedule 4 to the Proposed Order; (iii)

counsel to the Prepetition Secured Lender; (iv) counsel for the Committee; and (v) all parties

who have requested notice pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit,

under the circumstances, no other or further notice is necessary.

                                RESERVATION OF RIGHTS

         33.   By this Tenth Objection, the Debtors object to the Disputed Claims listed on

Schedule 1, Schedule 2, Schedule 3, and Schedule 4 to the Proposed Order for the specific

reasons cited herein. Debtors reserve the right to amend, modify or supplement the Tenth

Objection, and to file additional objections to any Claims (filed or not) against the Debtors’

estates. Moreover, should one or more of the bases for objection stated in the Tenth Objection be

overruled, or otherwise not sustained, the Debtors reserve the right to object to the Disputed

Claims on any other grounds.

                               RESPONSES TO OBJECTIONS

         34.   Filing and Service of Responses. To contest an objection to its Claim under this


                                                10

75490839.2
Tenth Objection, a claimant must file with the Court, and serve so that it is actually received by

the undersigned counsel, a written response (the “Response”) on or before December 7, 2020 at

4:00 p.m. (ET).

         35.   Contents of Responses. Every Response must contain at a minimum the

following:

               a.     A caption setting forth the name of the Court, the name of the Debtors, the

                      case number, and the title of this Tenth Objection;

               b.     The name of the claimant and a description of the basis for the amount of

                      the Claim;

               c.     A concise statement setting forth the reasons why the Claim should not be

                      modified, reduced or disallowed and expunged for the reasons set forth in

                      the Tenth Objection, including, but not limited to, the specific factual and

                      legal basis upon which the claimant will rely in opposing the Tenth

                      Objection;

               d.     All documentation or other evidence of the Claim, to the extent not

                      included with the Claim previously filed with the Bankruptcy Court, upon

                      which the claimant will rely in opposing the Tenth Objection at the

                      hearing;

               e.     The address(es) to which the Debtors must return any reply to the

                      Response; and

               f.     The name, address, and telephone number of the person (which may be the

                      claimant or his or her legal representative) possessing ultimate authority to

                      reconcile, settle, or otherwise resolve the Claim on behalf of the claimant.


                                               11

75490839.2
         36.   Timely Response Filed. If a claimant fails to file and serve a timely Response, the

Debtors will present to the Court an appropriate order affecting the Disputed Claims listed in the

exhibits to the Proposed Order without further notice to the claimant or a hearing.

         37.   Service Address. If a Response contains an address for a claimant different from

that stated on the Disputed Claim, the address in the Response shall constitute the service address

for future service of papers upon that claimant until the Debtors receive written notice from the

claimant or the claimant’s counsel of a changed service address.

                            SEPARATE CONTESTED MATTERS

         38.   To the extent a Response is filed regarding any claim listed in this Tenth

Objection and the Debtors are unable to resolve the Response, the objection by the Debtors to

such claim shall constitute a separate contested matter as contemplated by Bankruptcy Rule

9014. Any order entered by the Court regarding an objection asserted herein shall be deemed a

separate order with respect to each claim subject thereto.

 CERTIFICATION AND COMPLIANCE WITH LOCAL BANKRUPTCY RULE 3007-1

         39.   The undersigned has reviewed the requirements of Local Bankruptcy Rule 3007-1

and believes that this Tenth Objection is in compliance therewith. To the extent this Tenth

Objection does not comply in all respects with the requirements of Local Bankruptcy Rule 3007-

1, the Debtors believe such deviations are not material and respectfully request that any such

requirement be waived.

                                         CONCLUSION

         40.   The Debtors respectfully request the Court enter an order disallowing,

reclassifying, modifying, or expunging the Disputed Claims, as the case may be, and granting

such other and further relief as this Court deems just and proper.


                                                12

75490839.2
Dated: November 13, 2020
       Wilmington, Delaware   POLSINELLI PC

                               /s/ Christopher A. Ward
                              Christopher A. Ward (Del. Bar No. 3877)
                              Brenna A. Dolphin (Del. Bar No. 5604)
                              222 Delaware Avenue, Suite 1101
                              Wilmington, Delaware 19801
                              Telephone: (302) 252-0920
                              Facsimile: (302) 252-0921
                              cward@polsinelli.com
                              bdolphin@polsinelli.com

                              -and-

                              Liz Boydston (Admitted Pro Hac Vice)
                              2950 N. Harwood, Suite 2100
                              Dallas, TX 75201
                              Telephone: (214) 661-5557
                              lboydston@polsinelli.com

                              Counsel to the Debtors and
                              Debtors in Possession




                                13

75490839.2
